DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 8-13, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goda et al. (U.S. Patent No. 10,431,591).
Regarding to claim 1, Goda teaches a three-dimensional (3D) memory device, comprising:
a stack structure over a substrate, the stack structure comprising a plurality of conductor layers insulated from one another by a gate-to-gate dielectric structure, wherein the gate-to-gate dielectric structure comprises a gate-to-gate dielectric layer between adjacent conductor layers along a vertical direction perpendicular to a top surface of the substrate (Fig. 1, stack structure over substrate 52, the stack structure comprising a plurality of conductor layers 28 insulated from one another by a gate-to-gate dielectric structure 26/32, comprises gate-to-gate dielectric layer 26 between adjacent conductor layers 28 along a vertical direction perpendicular to a top surface of the substrate 52); and
a channel structure extending in the stack structure, wherein the channel structure comprises a memory layer that protrudes towards the gate-to-gate dielectric layer (Fig. 1, channel structure 42/44/45/46/48 extending in the stack structure, comprises memory layer 44/45 protrudes towards the gate-to-gate dielectric layer 26).
Regarding to claim 2, Goda teaches 
the memory layer comprises a first memory portion and a plurality of second memory portions, each of the second memory portions connecting adjacent first memory portions (Fig. 1, first memory portion 42 and a plurality of second memory portions 44/45, each of the second memory portions connecting adjacent first memory portions);
the first memory portion surrounds a bottom of a respective conductor layer (Fig. 1, the first memory portion 42 surrounds a bottom of a respective conductor layer 28); and
the plurality of second memory portions each protrudes towards the gate-to-gate dielectric layer, the first memory portion, and the plurality of second memory portions are staggered along the vertical direction (Fig. 1, the plurality of second memory portions 44/45 each protrudes towards the gate-to-gate dielectric layer 26, the first memory portion, and the plurality of second memory portions are staggered along the vertical direction).
Regarding to claim 3, Goda teaches the first memory portion comprises vertical portion along the vertical direction, and at least one lateral portion along a lateral direction parallel to the top surface of the substrate, the vertical portion and the at least one lateral portion partially surrounding the respective conductor layer vertically and laterally (Fig. 1, the first memory portion 42 comprises vertical portion along the vertical direction, and at least one lateral portion along a lateral direction parallel to the top surface of the substrate 52, the vertical portion and the at least one lateral portion partially surrounding the respective conductor layer 28 vertically and laterally).
Regarding to claim 4, Goda teaches along a radial direction from a sidewall of the channel structure to a center of the channel structure, the channel structure comprises a blocking layer, the memory layer over the blocking layer, a tunneling layer over the memory layer, and a semiconductor layer over the tunneling layer (Fig. 1, column 3, lines 42-50, column 5, lines 5-9, along radial direction from a sidewall of the channel structure to a center of the channel structure, the channel structure comprises a blocking layer 42, the memory layer 44 over the blocking layer, tunneling layer over the memory layer 46, and a semiconductor layer 48 over the tunneling layer).
Regarding to claim 8, Goda teaches a three-dimensional (3D) memory device, comprising:
a stack structure over a substrate, the stack structure comprising a plurality of conductor layers insulated from one another by a gate-to-gate dielectric structure, wherein the gate-to-gate dielectric structure comprises a gate-to-gate dielectric layer between adjacent conductor layers along a vertical direction perpendicular to a top surface of the substrate (Fig. 1, stack structure over substrate 52, the stack structure comprising a plurality of conductor layers 28/30 insulated from one another by a gate-to-gate dielectric structure 26/32, comprises gate-to-gate dielectric layer 26 between adjacent conductor layers 28 along a vertical direction perpendicular to a top surface of the substrate 52); and
a channel structure extending in the stack structure, the channel structure comprising a blocking layer having a plurality of blocking portions each disconnected from one another and extending along the vertical direction (Fig. 1, channel structure 42-48 extending in the stack structure, the channel structure comprising blocking layer 42 having a plurality of blocking portions each disconnected from one another and extending along the vertical direction), wherein:
each of the blocking portions having an outer surface extending in the vertical direction and in contact with each of the conductor layers entirely and each of the gate-togate dielectric layers partially (Fig. 1, each of the blocking portions 42 having an outer surface extending in the vertical direction and in contact with each of the conductor layers 28/30 entirely and each of the gate-togate dielectric layers 26 partially).
Regarding to claim 9, Goda teaches the channel structure further comprises a memory layer between adjacent blocking portions (Fig. 1, the channel structure comprises memory layer 44 between adjacent blocking portions 42).
Regarding to claim 10, Goda teaches the plurality of the blocking portions are over the memory layer along a lateral direction parallel to top surface of the substrate (Fig. 1, the plurality of the blocking portions 42 are over the memory layer 44 along a lateral direction parallel to top surface of the substrate 52).
Regarding to claim 11, Goda teaches the memory layer comprises a vertical portion along the vertical direction and at least one lateral portion along the lateral direction, the at least one lateral portion each being connected to adjacent vertical portions (Fig. 1, the memory layer comprises vertical portion along the vertical direction and lateral portion along the lateral direction, the lateral portion each being connected to adjacent vertical portions (the U-shaped  portion 44 in the figure)).
Regarding to claim 12, Goda teaches the memory layer comprises a pair of lateral portions surrounding the respective blocking portion (Fig. 1, The U-shaped  portion 44 in the figure).
Regarding to claim 13, Goda teaches along a radial direction from a sidewall of the channel structure to a center of the channel structure, the channel structure comprises the blocking layer, the memory layer over the blocking layer, a tunneling layer over the memory layer, and a semiconductor layer over the tunneling layer (Fig. 1, along radial direction from a sidewall of the channel structure to a center of the channel structure, the channel structure comprises the blocking layer 42, the memory layer 44 over the blocking layer, tunneling layer 46 over the memory layer, and semiconductor layer 48 over the tunneling layer).
Regarding to claim 17, Sandhu teaches a three-dimensional (3D) memory device, comprising:
a stack structure over a substrate, the stack structure comprising a plurality of conductor layers insulated from one another by a gate-to-gate dielectric structure, wherein the gate-to-gate dielectric structure comprises a gate-to-gate dielectric layer between adjacent conductor layers along a vertical direction perpendicular to a top surface of the substrate (Fig. 1, stack structure over substrate 52, the stack structure comprising a plurality of conductor layers 28 insulated from one another by a gate-to-gate dielectric structure 26/32, comprises gate-to-gate dielectric layer 26 between adjacent conductor layers 28 along a vertical direction perpendicular to a top surface of the substrate 52); and
a channel structure extending in the stack structure, wherein the channel structure comprises a memory layer that recesses away from the gate-to-gate dielectric layer (Fig. 1, channel structure 44/46/58/60 extending in the stack structure, wherein the channel structure comprises memory layer 48 that recesses away from the gate-to-gate dielectric layer 26).
Regarding to claim 18, Goda teaches 
the memory layer comprises a first memory portion and a plurality of second memory portions, each of the second memory portions connecting adjacent first memory portions (Fig. 1, first memory portion 42 and a plurality of second memory portions 44/45, each of the second memory portions connecting adjacent first memory portions);
the first memory portion surrounds a bottom of a respective conductor layer (Fig. 1, the first memory portion 42 surrounds a bottom of a respective conductor layer 28); and
the plurality of second memory portions each protrudes towards the gate-to-gate dielectric layer, the first memory portion, and the plurality of second memory portions are staggered along the vertical direction (Fig. 1, the plurality of second memory portions 44/45 each protrudes towards the gate-to-gate dielectric layer 26, the first memory portion, and the plurality of second memory portions are staggered along the vertical direction).
Regarding to claim 19, Goda teaches the first memory portion comprises vertical portion along the vertical direction, and at least one lateral portion along a lateral direction parallel to the top surface of the substrate, the vertical portion and the at least one lateral portion partially surrounding the respective conductor layer vertically and laterally (Fig. 1, the first memory portion 42 comprises vertical portion along the vertical direction, and at least one lateral portion along a lateral direction parallel to the top surface of the substrate 52, the vertical portion and the at least one lateral portion partially surrounding the respective conductor layer 28 vertically and laterally).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goda et al. (U.S. Patent No. 10,431,591), as applied to claim 1 above, in view of Sandhu et al. (U.S. Patent No. 10,504,917).
Regarding to claim 5, Goda does not explicitly disclose the gate-to-gate dielectric layer comprises a composite layer that comprises at least one sub-layer of silicon oxynitride. Sandhu discloses the gate-to-gate dielectric layer comprises at least one sub-layer of silicon oxynitride (Fig. 1, column 8, lines 45-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goda in view of Sandhu to comprise a composite layer that comprises at least one sub-layer of silicon oxynitride in the gate-to-gate dielectric layer in order to increase dielectric constant.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goda et al. (U.S. Patent No. 10,431,591), as applied to claim 8 above, in view of Sandhu et al. (U.S. Patent No. 10,504,917).
Regarding to claim 14, Goda does not explicitly disclose the gate-to-gate dielectric layer comprises a composite layer that comprises at least one sub-layer of silicon oxynitride. Sandhu discloses the gate-to-gate dielectric layer comprises at least one sub-layer of silicon oxynitride (Fig. 1, column 8, lines 45-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goda in view of Sandhu to comprise a composite layer that comprises at least one sub-layer of silicon oxynitride in the gate-to-gate dielectric layer in order to increase dielectric constant.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goda et al. (U.S. Patent No. 10,431,591), as applied to claim 17 above, in view of Sandhu et al. (U.S. Patent No. 10,504,917).
Regarding to claim 20, Goda does not explicitly disclose the gate-to-gate dielectric layer comprises a composite layer that comprises at least one sub-layer of silicon oxynitride. Sandhu discloses the gate-to-gate dielectric layer comprises at least one sub-layer of silicon oxynitride (Fig. 1, column 8, lines 45-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goda in view of Sandhu to comprise a composite layer that comprises at least one sub-layer of silicon oxynitride in the gate-to-gate dielectric layer in order to increase dielectric constant.
Allowable Subject Matter
Claims 6-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “the gate-to-gate dielectric layer comprises a plurality of alternatingly arranged sub-layers of silicon oxynitride and silicon oxide” in combination with the limitations recited in claims 1 and 5.
Regarding to claim 7, the prior art fails to anticipate or render obvious the claimed limitations including “the composite layer is located between ends of the respective vertical portions of the adjacent first memory portions along the vertical direction” in combination with the limitations recited in claims 1 and 5.
Regarding to claim 15, the prior art fails to anticipate or render obvious the claimed limitations including “the gate-to-gate dielectric layer comprises a plurality of alternatingly arranged sub-layers of silicon oxynitride and silicon oxide” in combination with the limitations recited in claims 8 and 14.
Regarding to claim 16, the prior art fails to anticipate or render obvious the claimed limitations including “the composite layer is located between ends of the respective vertical portions of the adjacent first memory portions along the vertical direction” in combination with the limitations recited in claims 8 and 14.
Claim 17 would be allowable if the limitations of claim 5 and claim 6, or of claim 5 and claim 7, are incorporated into claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828